11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of D.C.P. and J.B.P., children
            No. 11-05-00092-CV -- Appeal from Jones County
 
            The jury determined that the father of the children should have the exclusive right to
determine the residence of the children.  Leshonna Phillips has filed a notice of appeal and paid the
required filing fee.
            On March 18, 2005, the clerk of the trial court notified this court in writing that Phillips has
neither requested the preparation of the clerk’s record nor made arrangements to pay for the clerk’s
record.  On March 18, 2005, the clerk of this court wrote Phillips and requested that she forward
proof that she had requested the preparation of the clerk’s record.  On April 14, 2005, the clerk of
this court again wrote Phillips and requested that Phillips forward proof that she had requested the
preparation of the clerk’s record and made arrangements for payment.  In the April 14 letter, Phillips
was informed that failure to provide such information by April 29, 2005, could result in the dismissal
of the appeal for want of prosecution.  There has been no response to our April 14 letter.
            The failure to file the clerk’s record appears to be due to Phillips’ actions.  Therefore,
pursuant to TEX.R.APP.P. 37.3(b) & 42.3(b), the appeal is dismissed for want of prosecution.
 
 
                                                                                                PER CURIAM
 
May 5, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.